UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 14-2109


CARLOS KINLAW,
                 Plaintiff – Appellant,

          and

GOD SENT TRANSPORT LLC,

                 Plaintiff,

          v.

LOWES HOME CENTER INC.; SEDGWICK CLAIMS MANAGEMENT SERVICES,
INC.; JOSEPH P. TOBIN, M.D.; JON HYMAN, M.D. P.C.; RICHARD
J. FRIEDMAN, M.D.; MCANGUS GOUDELOCK & COURIE, LLC; BRIAN
O’KEEFE; FLETCHER M. JOHNSON; ERIN L. HANTSKE,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   David C. Norton, District Judge.
(9:14-cv-02815-DCN)


Submitted:   December 16, 2014                Decided:   December 18, 2014


Before DUNCAN     and   DIAZ,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Carlos Kinlaw, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Carlos    Kinlaw    appeals       the    district      court’s    order

accepting     the    recommendation      of    the    magistrate      judge     and

summarily dismissing his civil action without prejudice.                         We

have     reviewed    the   record      and    find    no   reversible        error.

Accordingly, we affirm for the reasons stated by the district

court.     Kinlaw v. Lowes Home Ctr., Inc., No. 9:14-cv-02815-DCN

(D.S.C. Sept. 25, 2014).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this    court   and    argument     would    not   aid   the

decisional process.



                                                                          AFFIRMED




                                        2